DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lock opening” [claims 2 & 10] and “the positioning mechanism” [claim 12] must be shown / depicted in the drawings or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 & 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claims 8, 10 & 12, the phrase “the top module” does not have a proper antecedent basis.  Consequently, Claim 11 is rejected since it is dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohlmann et al., [US 2008/0263761].  Kohlmann teaches of a furniture module (fig. 2) comprising: a top panel (64) configured for direct attachment of a faucet component (such as (14) for instance); and at least one side panel (24) having a first surface (top surface) and a second surface (bottom surface) opposite from the first surface, wherein the first surface of the at least one side panel is fixedly attached to the top panel (such as when (64) is mounted upon the upper portion of the frame (22)) and the second surface of the at least one side panel is free of attachments and is configured to be attached to a base portion (such as legs (26 & 28) for instance).  As to Claim 3, the at least one side panel includes at least four side panels (note the four side panels used to make up the periphery of the frame – figs. 1 & 2), and the top surfaces of the at least four side panels are fixedly attached to corresponding side portions of the top panel to form an enclosure (fig. 1).  As to Claim 4, at least one of the at least four side panels includes a functional component (drawer (38 or 50)).  As to Claim 5, the functional component is a drawer.  As to Claim 6, the faucet component includes at least one of a faucet attachment (16), sink (14) and a drain attachment (65).  
Claims 1 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller [US 3,627,396].  Miller teaches of a furniture module (fig. 1) comprising: a top panel (22) configured for direct attachment of a faucet component (such as (80 & 28)); and at least one side panel (52) having a first surface (top surface) and a second surface (bottom surface) opposite from the first surface, wherein the first surface of the at least one side panel is fixedly attached to the top panel (such as when (22) is mounted upon the upper portion of the frame (50)) and the second surface of the at least one side panel is free of attachments and is configured to be attached to a base portion (20) for instance.  As to Claim 6, the faucet component includes at least one of a faucet attachment (80, 82), sink (28) and a drain attachment (100).  
Claims 1, 3-4 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al., [US 3,627,396].  Kikuchi teaches of a furniture module (fig. 1) comprising: a top panel (36) configured for direct attachment of a faucet component (such as (31 & 41)); and at least one side panel (38) having a first surface (top surface) and a second surface (bottom surface) opposite from the first surface, wherein the first surface of the at least one side panel is fixedly attached to the top panel (shown – fig. 1) and the second surface of the at least one side panel is free of attachments and is configured to be attached to a base portion (11, 14) for instance.  As to Claim 3, the at least one side panel includes at least four side panels (note the four side panels (38) used to make up the periphery of the countertop – col. 4), and the top surfaces of the at least four side panels are fixedly attached to corresponding side portions of the top panel to form an enclosure (shown).  As to Claim 4, at least one (front side panel) of the at least four side panels includes a functional component (35).  As to Claim 6, the faucet component includes at least one of a faucet attachment (41), sink (31) and a drain attachment (40).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coordes [US 2,146,939].  Coordes teaches of a furniture module (fig. 3) comprising: a top panel (20) configured for direct attachment of a faucet component (21, 24); and at least an integral side panel (26) having a first section (top section) and a second section (bottom section) opposite from the first section, wherein the first section of the at least one side panel is fixedly attached to the top panel and the second section of the at least one side panel is free of attachments and is configured to be attached to a base portion (C).  Coordes teaches applicant’s basic inventive claimed module as outlined {mapped} above; but does not show the side panel as being a distinct part and attached to the top panel.  As to the incorporation of a distinct side panel, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the side panel separable {such as for ease of replacement in the event one of the panels is damaged}, since it has been held that constructing a formally integral structure into various elements, where the elements perform the same function as the integral structure, involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  Regarding Claim 2, as modified, the second section of the at least one side panel is provided with a lock opening (such as (29) along (28) which is attached to the side panel) capable of receiving a locking pin of the base portion.  Regarding Claim 3, as modified, the at least one side panel can include at least four side panels (each side having a distinct panel where the panels join together to form the apron), and the top surfaces of the at least four side panels are fixedly attached to corresponding side portions of the top panel to form an enclosure (as would be the case when the components are assembled together).  Regarding Claim 6, as modified, the faucet component includes at least one of a faucet attachment (24), sink (21) and a drain attachment (suitable drain pipe – col. 2).  Regarding Claim 7, as modified, the module further includes a base portion (C) including at least one base panel (31, P), wherein the at least one base panel is configured to be attached to the second surface of the at least one side panel to form a base (note figs. 3 & 5).  Regarding Claim 8, as modified, the at least one side panel includes at least four upper side panels (four distinct panels forming the apron), and the at least one base panel of the base portion includes at least back base panel (33), side base panels (31, P) and front base panel (note fig. 1 – in as much as applicant depicts a similar front base panel), and top surfaces of the side base panels and front base panel of the base portion are configured to be attached to the second surface of the at least four upper side panels.  Coordes shows the side and front base panels as attached to the upper side panels; but the back base panel is shown as being reduced in height.  However, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements {such as incorporating a full-size back base panel in order to fully enclose the receptacle and present a finished look thereby enhancing the aesthetic appeal to an end user} depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Regarding Claim 9, as modified, the at least one base panel is attached to the second surface of the at least one side panel by an attachment mechanism (nuts and bolts).  Regarding Claim 12, as modified, the at least one base panel includes a positioning mechanism (viewed as the in-turned flanges along the top of the base panels) that positions the upper side panels.  Regarding Claim 13, as modified, 11the base portion includes at least one of a drawer (51) and a door (D).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchin et al., in view of Vogt [US 4,729,616].  Kikuchin teaches applicant’s basic inventive claimed module as outlined {mapped} above, but does not show a hinged drawer as being the functional component.  As to this feature, Vogt is cited as an evidence reference for the known use of a tilting drawing (36, 40) used in combination with a module (10) housing a sink (fig. 1) in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kikuchin so as to incorporate a tilting drawer within the front side panel in view of Vogt’s teaching because this arrangement would enhance the versatility of Kikuchin’s device by providing extra storage space for a user in a cavity {space between the sink and the front of the receptacle} that would otherwise not be employed.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Coordes, in view of Vogt.  Coordes teaches applicant’s basic inventive claimed module as outlined {mapped} above, but does not show one of the panels as including a functional component, i.e., a hinged drawer.  As to this feature, Vogt is cited as an evidence reference for the known use of a tilting drawing (36, 40) used in combination with a module (10) housing a sink (fig. 1) in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Coordes so as to incorporate a tilting drawer within the front side panel in view of Vogt’s teaching because this arrangement would enhance the versatility of Coordes’s device by providing extra storage space for a user in a cavity {space between the sink and the front of the receptacle} that would otherwise not be employed.  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Coordes, in view of Ho [US 7,530,651].  Coordes teaches applicant’s basic inventive claimed module as outlined {mapped} above, but does not show lock openings along with a locking pin and latch lever associated with surfaces of the panels used to couple the upper panels to the base panels.  As to this coupling assembly, Ho is cited as an evidence reference for the known use of employing a lock opening (112) within a panel surface, along with a locking pin (1142) and a latch lever (1143) within an adjacent panel surface.  The locking pin is inserted into the lock opening, and the latch lever is positioned from an open position to a lock position in order to attach components together of a modular furniture structure.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Coordes so as to incorporate an alternative panel coupling assembly in view of Ho’s teaching because this alternative arrangement would enhance the versatility of Coordes’s device by providing a quick and efficient means of coupling together or de-coupling adjacent furniture panels without the need of tools, thereby maximizing the time and effort expended by a user when assembling / disassembling the structure.  Regarding Claim 11, as modified, the attachment of the base panels together can be achieved by a slide lock mechanism (viewed as the same coupling assembly previously outlined).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various modular furniture structures.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
September 29, 2021

/James O Hansen/Primary Examiner, Art Unit 3637